Affirmed and Opinion filed June 13, 2002








Affirmed and Opinion filed June 13, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-01-01278-CR,
              
14-01-01279-CR, &
         
14-01-01280-CR
____________
 
ADRIAN GONZALEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 338th District Court
Harris County, Texas
Trial
Court Cause Nos. 881,443; 881,445; & 875,761
 

 
M E M O R A N D U M  O
P I N I O N
Appellant entered pleas of guilty to the offenses of indecency
with a child (cause number 881,443), aggravated sexual assault of a child
(cause number 881,445), and a second count of aggravated sexual assault of a
child (cause number 875,761).  On
November 20, 2001, the trial court sentenced appellant to twenty years
confinement for indecency with a child, and thirty years confinement for each
count of aggravated sexual assault of a child. 
The sentences were ordered to run concurrently.  Appellant filed a notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes that
the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree that the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 13, 2002.
Panel consists of Justices Hudson,
Fowler, and Edelman. 
Do not publish C Tex. R. App. P. 47.3(b).